                Case 1:20-cv-04997-LTS Document 17
                                                22 Filed 07/07/20
                                                         07/08/20 Page 1 of 2




July 7, 2020
VIA ECF ONLY
                                                                                          MEMO ENDORSED
Judge Laura Taylor Swain
United States District Court S.D.N.Y.
500 Pearl Street, Courtroom 17C
New York, NY 10007
         Re:      Ideavillage Products Corp. et al v. Liuzhou Weimao Mobile Accessory Co., Ltd. et al
                  Civil Action No. 1:20-cv-04997-LTS
                  Letter Motion to Seal Plaintiffs’ Application
Dear Judge Swain:
        We represent Plaintiff Ideavillage Products Corp. and Plaintiff IDVC, LLC (collectively, referred
to as “Plaintiffs” or “Ideavillage”) in the above-captioned case, and are writing, pursuant to Rule 5(b)(ii)
of Your Honor’s Individual Practices, and 15 U.S.C. § 1116(d)(8), to respectfully request that Plaintiffs’
ex parte application for, among other things, a temporary restraining order (the “Application”), and all
documents in support thereof, including Plaintiffs’ memorandum of law and the Declarations of Jason
M. Drangel and LoriAnn Lombardo, as well as any order of the Court granting such relief, be temporarily
filed under seal.

         While acknowledging the presumption of public access to judicial documents arising from both
the First Amendment and common law, Plaintiffs respectfully submit that the irreparable harm—lost
sales, loss of goodwill and loss of control of their reputation with licensees, retailers and consumers, and
the potential loss of their ability to pursue their claims against Defendants—that they have suffered, and
will continue to suffer, should the Court deny this application to seal as a result of Defendants’ knowing
and intentional infringing and counterfeiting activities is sufficient to overcome the presumption of public
access for a brief and definite amount of time. See Under Seal v. Under Seal, 273 F. Supp. 3d 460, 467
(S.D.N.Y. Aug. 10, 2017).1 As detailed in the Declarations of Jason M. Drangel and LoriAnn Lombardo,
if Defendants are given notice of the precise relief sought by Plaintiffs in the Application, it is highly
likely that Defendants will take steps that will effectively preclude Plaintiffs from obtaining the relief
sought therein. It is worth noting that Congress expressly allowed for ex parte remedies in counterfeiting
cases brought under 15 U.S.C. § 1116, like the instant one, to prevent counterfeiters given prior notice
from disappearing or quickly disposing of infringing inventory, records or assets relating to their
counterfeiting and illegal actions. See Senate-House Joint Explanatory Statement on trademark
Counterfeiting Legislation, 130 Cong. Rec. H12076, at 12080 (Oct. 10, 1984).


1
  Notably, the plaintiff in Under Seal was initially permitted to file the matter under seal. After sealing the matter, the Court
subsequently denied the defendant’s request for the continued sealing of the case, finding that “[f]or the same reasons
defendant cannot overcome the presumption of public access to judicial documents, defendant has not made a showing
of irreparable harm necessary to justify the extraordinary relief of a preliminary injunction.” Under Seal, 273 F. Supp. 3d
460, 472 (S.D.N.Y. Aug. 10, 2017). Here, Ideavillage only requests that it be allowed to file its Application under seal, and
that those filings remain under seal for a short and definite period to avoid further irreparable harm to Ideavillage, the reasons
for which are clearly set forth in the Application. In other words, Ideavillage does not seek an extended or permanent seal of
its Application. See Proposed Order, submitted with the Application.
               Case 1:20-cv-04997-LTS Document 17
                                               22 Filed 07/07/20
                                                        07/08/20 Page 2 of 2
 Honorable Laura Taylor Swain
 July 7, 2020

        Plaintiffs’ request to file the Application under seal is narrowly tailored in time and scope. See
 Proposed Order, submitted with the Application. Accordingly, Plaintiffs respectfully request that the
 Court grant their request to temporarily file the Application under seal.
         We thank the Court for its time and consideration.
                                              Respectfully submitted,
The foregoing motion is granted. Docket       EPSTEIN DRANGEL LLP
Entries 18, 19 and 20, and the restraining
order issued today, July 8, 2020, and any     BY: s/ Kerry B. Brownlee
transcript of the ex parte hearing held       Kerry B. Brownlee (KB 0823)
today, July 8, 2020, shall be maintained      kbrownlee@ipcounselors.com
under seal, with access restricted to         Jason M. Drangel (JD 7204)
Plaintiffs and the Court, in accordance       jdrangel@ipcounselors.com
with Paragraph VII(A) of the restraining      Ashly E. Sands (AS 7715)
order, pending further order of the Court.    asands@ipcounselors.com
DE# 17 resolved.                              60 East 42nd Street, Suite 2520
                                              New York, NY 10165
SO ORDERED.
                                              Telephone: (212) 292-5390
7/8/2020
                                              Facsimile: (212) 292-5391
/s/ Laura Taylor Swain, USDJ
                                              Attorneys for Plaintiffs




                                                    2
